Exhibit 1.1 NEW YORK MORTGAGE TRUST, INC. 10,000,000 Shares of Common Stock UNDERWRITING AGREEMENT January 7, 2014 UBS Securities LLC 677 Washington Boulevard Stamford, Connecticut 06901 Barclays Capital Inc. 745 Seventh Avenue New York, New York 10019 Credit Suisse Securities (USA) LLC Eleven Madison Avenue New York, New York 10010 As Representatives of the Several Underwriters named in ScheduleI attached hereto Ladies and Gentlemen: New York Mortgage Trust, Inc., a Maryland corporation (the " Company "), proposes to issue and sell, subject to the conditions hereinafter stated, to the several Underwriters named in ScheduleI attached hereto (the " Underwriters ") an aggregate of 10,000,000 shares (the " Firm Securities ") of its common stock, $0.01 par value per share (" Common Stock "), pursuant to and in accordance with the terms and conditions of this underwriting agreement (this " Agreement ") in connection with the public offering (the " Offering ") and sale of such Firm Securities. UBS Securities LLC, Barclays Capital Inc. and Credit Suisse Securities (USA) LLC shall act as the representatives (the " Representatives ") of the several Underwriters. In addition, the Company proposes to issue and sell to the Underwriters, upon the terms and conditions set forth in Section 3 hereof, an aggregate of up to 1,500,000 additional shares of Common Stock (" Optional Securities "). The Firm Securities and the Optional Securities are, collectively, hereinafter called the " Securities ." This Agreement is to confirm the agreement concerning the purchase of the Securities from the Company by the Underwriters. 1.
